TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-97-00401-CV






Jim LaChance and Debbie LaChance, Appellants




v.




Heather Alison Hardy, Robert C. Hardy, Tri-Level Properties, James E. Jurgens

and Rona M. Jurgens, Appellees







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT


NO. 93-15835, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING 







	This cause has been inactive on this Court's docket because of appellants'
bankruptcy.  See 11 U.S.C. § 362(a) (1988); Tex. R. App. P. 8.  On December 13, 1999,
appellees forwarded to this Court a copy of the discharge from bankruptcy, which had occurred
in August 1997.  By letter of December 20, 1999, this Court informed Mr. LaChance that he
needed to file a motion to reinstate and explain the delay in notifying this Court that the cause
could proceed or the appeal was subject to dismissal for want of prosecution.  See Tex. R. App.
P. 42.3(c).  By letter of January 4, 2000, the LaChances requested thirty more days to respond. 
To date, more than thirty days later, the LaChances have filed no response.  Accordingly, we
reinstate the cause and dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b),
(c).



	                                                                       


	Marilyn Aboussie, Chief Justice


Before Chief Justice Aboussie, Justices Kidd and B. A. Smith

Dismissed for Want of Prosecution

Filed:   February 25, 2000

Do Not Publish